FREE WRITING PROSPECTUS SUPPLEMENT NEGATIVE AMORTIZATION MORTGAGE LOANS (OVERCOLLATERALIZATION STRUCTURE) IndyMac MBS, Inc. Depositor [IndyMac Bank, F.S.B. LOGO] Sponsor, Seller and Servicer IndyMac INDX Mortgage Loan Trust Mortgage Pass-Through Certificates (Issuable in Series) Distributions payable monthly Consider carefully the risk factors beginning on page S-10 in this free writing prospectus supplement and on page 5 in the prospectus attached to this free writing prospectus supplement as Annex I. The Issuing Entities Each IndyMac INDX Mortgage Loan Trust will be established to hold assets transferred to it by IndyMac MBS, Inc.The assets held by each issuing entity will be specified in the prospectus supplement for the particular issuing entity and will generally consist of first lien mortgage loans secured by one- to four-family residential properties.Each issuing entity will consist of one or more pools of (i) conventional hybrid adjustable-rate, fully amortizing mortgage loans, (ii) conventional hybrid adjustable-rate, negative amortization mortgage loans, (iii) conventional adjustable-rate, negative amortization mortgage loans or (iv) mortgage loans of the types described in clauses (i), (ii) and (iii).This free writing prospectus supplement applies to an issuing entity that consists of one or more pools of conventional negative amortization mortgage loans that are either hybrid adjustable-rate or traditional adjustable-rate loans.The mortgage loans will have been purchased by IndyMac MBS, Inc. from IndyMac Bank, F.S.B.The mortgage loans will be serviced by IndyMac Bank, F.S.B. The Certificates IndyMac MBS, Inc. will sell the certificates pursuant to a prospectus supplement.The certificates will be grouped into one or more series, each having its own designation.Each series will be issued in one or more classes and each class will evidence beneficial ownership of a specified portion of future payments secured by the assets held by the related issuing entity.A prospectus supplement for a series will specify all of the terms of the series and each of the classes in the series. The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (“SEC”) for the offering to which this communication relates with a file number of 333-132042.Before you invest, you should read the prospectus in that registration statement, the prospectus attached to this free writing prospectus supplement as Annex I and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov. Although a registration statement (including the prospectus) relating to the securities discussed in this free writing prospectus supplement has been filed with the Securities and Exchange Commission and is effective, the final prospectus supplement relating to the securities discussed in this free writing prospectus supplement has not been filed with the Securities and Exchange Commission.Prospective purchasers are referred to the final prospectus and prospectus supplement relating to the securities discussed in this communication for definitive information on any matter discussed in this free writing prospectus supplement. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this free writing prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. June 12, 2007 TABLE OF CONTENTS Page Free Writing Prospectus Supplement Summary S-5 Risk Factors S-10 The Mortgage Pool S-28 The Seller S-33 Servicing of the Mortgage Loans S-37 Static Pool Data S-40 The Depositor S-41 The Issuing Entity S-41 The Trustee S-41 Description of the Certificates S-43 Yield, Prepayment and Maturity Considerations S-63 Tax Consequences S-65 ERISA Considerations S-65 Index of Defined Terms S-67 Annex I – Prospectus S-69 S-2 Annex I Table of Contents Prospectus Page Important Notice About Information in This Prospectus and Each Accompanying Prospectus Supplement 4 Risk Factors 5 Limited Source of Payments — No Recourse to Sellers, Depositor or Servicer 5 Credit Enhancement May Not Be Sufficient to Protect You from Losses 6 Losses on Balloon Payment Mortgages Are Borne by You 6 Multifamily Lending 6 Junior Liens 7 Partially Unsecured Loans 8 Home Equity Lines of Credit 8 Nature of Mortgages 9 Your Risk of Loss May Be Higher Than You Expect If Your Securities Are Backed by Partially Unsecured Home Equity Loans 13 Impact of World Events 13 You Could Be Adversely Affected by Violations of Environmental Laws 13 Ratings of the Securities Do Not Assure Their Payment 14 Book-Entry Registration 15 Pre-Funding Accounts Will Not Be Used to Cover Losses on the Loans 15 Unused Amounts on Deposit in Any Pre-Funding Account Will Be Paid as Principal to Securityholders 16 Secondary Market for the Securities May Not Exist 16 Bankruptcy or Insolvency May Affect the Timing and Amount of Distributions on the Securities 16 Holders of Original Issue Discount Securities Are Required to Include Original Issue Discount in Ordinary Gross Income as It Accrues 18 The Principal Amount of Securities May Exceed the Market Value of the Issuing Entity Assets 18 The Issuing Entity 19 The Mortgage Loans—General 20 Agency Securities 26 Private Mortgage-Backed Securities 30 Substitution of Issuing Entity Assets 32 Available Information 32 Incorporation of Certain Documents by Reference;Reports Filed with the SEC 32 Reports to Securityholders 33 Use of Proceeds 34 The Depositor 34 Mortgage Loan Program 35 Underwriting Standards 35 Underwriting Process 35 Qualifications of Sellers 36 Representations by Sellers; Repurchases 36 Static Pool Data 37 Description of the Securities 38 General 39 Distributions on Securities 41 Advances 42 Mandatory Auction 43 Categories of Classes of Securities 43 Indices Applicable to Floating Rate and Inverse Floating Rate Classes 45 Book-Entry Securities 49 Global Clearance, Settlement And Tax Documentation Procedures 52 Credit Enhancement 55 General 55 Subordination 56 Letter of Credit 57 Mortgage Pool Insurance Policies 57 Special Hazard Insurance Policies 58 Bankruptcy Bonds 59 Reserve Fund 59 Cross Support 60 Insurance Policies, Surety Bonds and Guaranties 60 Over-Collateralization 60 Financial Instruments 61 Deposit Agreements 61 Yield and Prepayment Considerations 61 Prepayment Standards or Models 64 Yield 64 The Agreements 64 Assignment of Issuing Entity Assets 64 Payments on Issuing Entity Assets; Deposits to Security Account 67 Pre-Funding Account 69 Collection Procedures 69 The Surety Provider 70 Hazard Insurance 71 Realization upon Defaulted Mortgage Loans 72 Servicing and Other Compensation and Payment of Expenses 75 Evidence as to Compliance 75 List of Securityholders 76 S-3 Certain Matters Regarding the Servicer and the Depositor 76 Events of Default 77 Amendment 79 Termination; Optional Termination 81 The Trustee 82 Certain Legal Aspects of the Mortgage Loans 82 General 82 Foreclosure and Repossession 83 Rights of Redemption 85 Anti-Deficiency Legislation and Other Limitations on Lenders 85 Environmental Risks 86 Due-on-sale Clauses 87 Prepayment Charges 87 Applicability of Usury Laws 88 Servicemembers Civil Relief Act 88 Material Federal Income Tax Consequences 88 General 88 Taxation of Debt Securities 89 REMIC Securities 95 Tax Status as a Grantor Trust 103 Final Trust Reporting Regulations 110 Tax Characterization of the Issuing Entity as a Partnership 111 Tax Consequences to Holders of the Notes 111 Tax Consequences to Holders of the Certificates 113 State Tax Considerations 117 ERISA Considerations 117 Exemptions Available to Debt Instruments 117 Underwriter Exemption 118 Legal Investment 121 Method of Distribution 121 Legal Matters 123 Financial Information 123 Rating 123 Index of Principal Terms 124 S-4 Summary This summary highlights selected information about the offering transactions and does not contain all of the information that you need to consider in making your investment decision.The terms of each series and each of the classes in a series have not yet been determined.The certificates in an offering and the other circumstances of the offering that have not yet been specified will be fully described in a prospectus supplement when it is available.To understand all of the terms of an offering of the certificates, read this entire free writing prospectus supplement, including the prospectus attached as Annex I, and, when available, the prospectus supplement relating to the applicable series of certificates carefully. Issuing Entity The issuing entity for a series of certificates will be the IndyMac INDX Mortgage Loan Trust specified on the front cover of the related prospectus supplement. The Certificates The certificates being offered in a series will be specified in the related prospectus supplement.The assets of a particular issuing entity will support both the offered certificates and other classes of certificates. The Mortgage Loans The mortgage pool securing the certificates will consist of 30- or 40-year conventional adjustable rate or hybrid adjustable rate, negative amortization mortgage loans secured by first liens on one- to four-family residential properties.The mortgage loans will have been purchased by the depositor from the seller. The mortgage pool may also be segregated into multiple loan groups for the purposes of allocating distributions among the classes of certificates offered by that series.Your certificates may be related to one or more of the loan groups.To the extent that the mortgage loans for a particular series of certificates are not divided into multiple loan groups, references in this free writing prospectus supplement to a loan group will mean the entire mortgage pool, and references to other loan groups shall not be applicable. See “The Mortgage Pool” in this free writing prospectus supplement, and “The Issuing Entity — The Mortgage Loans — General” in the attached prospectus. Depositor IndyMac MBS, Inc., a Delaware corporation, is a limited purpose finance subsidiary of IndyMac Bank, F.S.B.Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B. Trustee Deutsche Bank National Trust Company. Pre-Funding Account and Capitalized Interest Account A particular series may provide for the purchase of additional mortgage loans after the related closing date if the aggregate stated principal balance of the mortgage loans in one or more loan groups transferred to that issuing entity on the related closing date is less than the amount specified in the related prospectus supplement.The related prospectus supplement will specify the amount required to be deposited in a pre-funding account to be used through the end of the related pre-funding period (which, generally, will not exceed 90 days) to purchase subsequent mortgage loans for that issuing entity. Any amounts not used for that purpose will be paid to holders of the related senior certificates as a prepayment of principal no later than the distribution date following the end of the pre-funding period. Because some of the mortgage loans in an issuing entity may not be acquired by the issuing entity until after the closing date related to that issuing entity, there may not be sufficient interest collections from the mortgage loans in that issuing entity to pay all the interest due on the related certificates during the pre-funding period. If a pre-funding account is funded, a capitalized interest account may be established and funded on the closing date for that series to cover those shortfalls. S-5 Third Party Insurers If so specified in the prospectus supplement relating to any series of certificates, one or more classes of certificates may have the benefit of certificate guaranty insurance policies issued by a third party insurer.The insurer or insurers that would issue any such financial guaranty insurance policy are referred to in this free writing prospectus supplement as the “Third Party Insurer.”The references to the Third Party Insurer in this free writing prospectus supplement are applicable only if classes of certificates in the series have the benefit of financial guaranty insurance policy. Any Third Party Insurer may be granted a number of rights under the pooling and servicing agreement that will limit and otherwise affect the rights of the holders of the certificates.Any insurance policy issued by a Third Party Insurer will not cover, and will not benefit in any manner whatsoever, the certificates other than those specified in the related prospectus supplement. NIM Insurer After the closing date of a series, a separate trust or trusts (or other form of entity) may be established to issue net interest margin securities secured by all or a portion of one or more classes of certificates.Those net interest margin securities may have the benefit of one or more financial guaranty insurance policies that guaranty payments on those securities.The insurer or insurers issuing these financial guaranty insurance policies are referred to in this free writing prospectus supplement as the “NIM Insurer.” Any NIM Insurer will have a number of rights under the related pooling and servicing agreement that will limit and otherwise affect the rights of the holders of the certificates offered under a series.Any insurance policy issued by a NIM Insurer will not cover, and will not benefit in any manner whatsoever, those certificates. See “Risk Factors—Rights of the Third Party Insurer” in this free writing prospectus supplement. Distribution Dates We will make monthly distributions on the day specified in the related prospectus supplement, which will generally be the 25th day of the month.If the 25th day of a month is not a business day then we will make distributions on the next business day. The first distribution date for any series of certificates will be specified in the prospectus supplement for that series. Interest Distributions On each distribution date, to the extent funds are available, each class of certificates will be entitled to receive interest accrued at the applicable pass-through rate during the related interest accrual period on its class certificate balance immediately prior to that distribution date, any interest carryover amount and any net rate carryover due and any accrued interest on this amount. The amount of interest distributable on a distribution date with respect to the certificates will be reduced by the amount by which the deferred interest on the mortgage loans exceeds principal prepayments and, if so specified in the related prospectus supplement, all principal payments, on the mortgage loans for that distribution date, as described under “Description of the Certificates –
